The alleged employer and its insurance carrier appeal from an award of death benefits made by the Workmen’s Compensation Board *955to the widow of Anton Boehm, deceased. The appeal is based solely on the ground that at the time of the accidental injury there was no relationship of employee and employer between the decedent and alleged employer. Decedent was employed as a casual porter. The accident happened after his regular hours of employment had terminated, but there was proof that he often performed some services after hours and received remuneration therefor by way of refreshments. The board found that such consideration was sufficient to support the relationship of employee and employer. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Hill, P. J., Heffernan, Poster, Russell and Deyo, JJ.